DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/617,584
This Office Action is responsive to the amended claims of November 27, 2019.
New claims 7-12 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/617,584, filed 11/27/2019, as a national stage entry of PCT/JP2018/021222, International Filing Date: 06/01/2018, which claims foreign priority to Japanese patent application 2017-109887, filed 06/02/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant application has the effective filing date of June 1, 2018 (the International Filing Date) since the foreign priority application is not in English and hence cannot be independently verified as supporting the instant claimed subject matter.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/2022, 1/4/2022,12/15/2021,11/19/2021, and 10/15/2021, were filed after the mailing date of the Non-Final Office Action on 08/19/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Reply of November 19, 2021.
The Examiner has reviewed the Reply of 11/19/2021.
The amended Specification is formally accepted and entered into the record.  Therefore, the objection against the Specification (see paragraph 7 in previous Office Action) is withdrawn.
The obviousness rejection (see paragraphs 8-11 in previous Office Action) is rendered moot in light of Applicants’ persuasive remarks of 11/19/2021.  The Remarks persuasively indicate that Table 2 of the instant Specification provides the data indicating why the limitation “wherein the administration is initiated within 3.5 years from clinical diagnosis of Alzheimer’s disease” of base claim 7 is critical (“The effect of T-817MA on Alzheimer’s disease can be fully obtained by selecting patients ‘within 3.5 years from the time of clinical diagnosis of Alzheimer’s disease’” (see page 5 of 11/19/2021 Remarks)) and hence why the obviousness rejection based on routine optimization is no longer viable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 7-12 are allowable as written.
While references TAKAMURA, TOYAMA, MMSE, and ALZHEIMER were previously indicated as prior art (see Non-Final of 08/19/2021), Applicants’ Remarks of 11/19/2021 persuasively indicate Table 2 of the instant Specification provides the data demonstrating why the limitation of base claim 7 “wherein the administration is initiated within 3.5 years from clinical diagnosis of Alzheimer’s disease” is critical (“The effect of T-817MA on Alzheimer’s disease can be fully obtained by selecting patients ‘within 3.5 years from the time of clinical diagnosis of Alzheimer’s disease’” (see page 5 of 11/19/2021 Remarks)) and hence why the obviousness rejection based on routine optimization is no longer viable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625